Case 9:20-cv-80897-WPD Document 35 Entered on FLSD Docket 12/31/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  MARCIA SORIN, Individually and on Behalf
  of All Others Similarly Situated,
                                                               Case No. 9:20-cv-80897-WPD
                         Plaintiff,                            Judge William P. Dimitrouleas
         v.

  THE FOLGER COFFEE COMPANY,
  A Subsidiary of THE J. M. SMUCKER COMPANY,

                         Defendant.                     /

                ORDER DENYING AS MOOT FIRST MOTION TO DISMISS

         THIS CAUSE is before the Court upon Defendant Folger Coffee Company’s Motion to

  Dismiss Class Action Complaint (“Motion”) [DE 17], filed on July 29, 2020. The Court has

  considered the Motion and is otherwise fully advised in the premises.

         On September 14, 2020, Plaintiff filed an Amended Complaint which Defendant has

  subsequently moved to dismiss; as such, it appears Defendant’s Motion to Dismiss Plaintiff’s

  first Complaint is moot.

         Accordingly, it is ORDERED AND ADJUDGED that the Motion [DE 17] is hereby

  DENIED as moot.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 31st day of December, 2020.




  Copies furnished to:
  Counsel of Record
